Title: From Alexander Hamilton to Oliver Wolcott, Junior, [11 November 1795]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Dr. Sir
[New York, November 11, 1795]

At length I am able to send you the explanation I mentioned to you. The papers upon which it is founded are returned that you may compare & if necessary correct. You may by altering the body or by a note rectify any inaccuracy.
You will observe marks in the margin which will require particular attention. A Let the distance if not so now be rightly stated.
B insert the most usual sum or sums. I think twas 10000 to Senate 20000 to House of Representatives.
C If you think it best you may leave out here & afterwards all that concerns the construction referring the commencement of the compensation to the 4th of March 1789. I think in this respect something will depend on question whether the Treasury has finally taken its ground. And even then a note at foot as after closing the letter may be considered instead of striking out. Do as you please on this point.
F examine the calculation that gives this ballance.
I will thank you to have a proof Sheet brought you. You observe the quarterly statement is to be subjoined? Will it not be best that the Register should sign it.
Yrs.

A Hamilton
Novr. 11. 1795
O Wolcott Esq

